Citation Nr: 1600780	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-26 601	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a March 2014 Board of Veterans' Appeals (Board) decision denying entitlement to service connection for the cause of the Veteran's death.

(The issue of entitlement to service connection for the cause of the Veteran's death is the subject of a separate decision.)


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from December 1951 to December 1953 and January 1954 to May 1978.  The Veteran died in February 2005.  The moving party is his surviving spouse.

This matter is currently before the Board as an original action on the May 2014 motion of the moving party in which she alleges CUE in a March 2014 Board decision which denied a claim seeking entitlement to service connection for the cause of the Veteran's death.

In a decision dated March 24, 2014, the Board found that new and material evidence had been received to reopen the moving party's claim for service connection for the cause of the Veteran's death.  In the same decision, the Board then denied service connection for the cause of the Veteran's death on the merits.  On March 31, 2014, the moving party's attorney submitted a correspondence requesting the Board to vacate the March 2014 decision on the basis that she had submitted a notice to withdraw as the moving party's representative on March 20, 2014.  The motion to vacate was denied by the Board in May 2014.  The moving party then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in April 2015, pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court vacated the portion of the March 2014 Board decision denying service connection for the cause of the Veteran's death and remanded the matter back to the Board for further adjudication.  The parties to the Joint Motion agreed that the Board prejudicially erred by not providing any explanation to the moving party as to its apparent determination that good cause was not shown to permit her counsel to withdraw representation or to provide her with additional time to submit evidence and argument in support of her claim.  The parties also agreed that the Board erred by not providing the moving party with the necessary period to answer her counsel's motion to withdraw representation.  The motion to withdraw as the moving party's attorney was ultimately granted by the Board in June 2015.  In July 2015, the moving party was provided with a letter which advised her of her options to appoint a new representative or to represent herself.  She was advised that she had 30 days to select a new representative, and if VA did not hear from her within 30 days then it would be assumed that she wished to represent herself.   The moving party has not responded, therefore the Board will assume that she wishes to represent herself.


FINDING OF FACT

The March 2014 Board decision denying entitlement to service connection for the cause of the Veteran's death was vacated by the United States Court of Appeals for Veterans Claims (Court) in April 2015, and there is no longer a case or controversy as to the issue of whether there was CUE in that decision.


CONCLUSION OF LAW

The Court having vacated and remanded the March 2014 Board decision, the Board is precluded from reaching the merits of the moving party's motion alleging CUE in that decision; therefore the CUE motion must be dismissed.  38 U.S.C.A. § §§ 5109A, 7111 (West 2014); 38 C.F.R. § 20.1400(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed above, in April 2015, pursuant to a Joint Motion, the Court vacated the portion of the March 2014 Board decision denying service connection for the cause of the Veteran's death and remanded the matter back to the Board for further adjudication.  The Court's vacatur has the legal effect of nullifying the March 24, 2014 decision by the Board denying service connection for the cause of the Veteran's death.  Consequently, the moving party's May 2014 motion has been effectively rendered moot by the Court's action as there is no longer a case or controversy as to the issue of whether there was CUE in regards to the March 2014 Board decision.   

For the foregoing reasons, the Board must dismiss the moving party's motion alleging CUE in the March 2014 Board decision, as an adjudication on that motion is precluded as a matter of law.  38 C.F.R. § 20.1400.


ORDER

The motion as to whether there was CUE in a March 2014 Board of Veterans' Appeals (Board) decision denying entitlement to service connection for the cause of the Veteran's death is dismissed.



                       ____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
	



	

Department of Veterans Affairs



